DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
Paragraph 67, line 6, “non-insulin0mediated” should instead read “non-insulin mediated”. Additionally, in the same line, it seems that “update” should instead read “uptake”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-11, 13-17, 20-25 and 27-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. US 2019/0110751, cited by Applicant on the IDS dated January 10, 2020, hereinafter Lee. 
Regarding claims 1, 2, 8, 14, and 29-31, Lee teaches a personalized bio-information correcting apparatus (paragraph 5, Fig. 2) comprising: 
a communication interface (communicator 220) configured to acquire original bio-information value data of a user (“the communicator 220 may receive a bio-information measurement from the bio-information sensor 110,” paragraph 56; exemplary sensors are disclosed and bio-information may include blood glucose, paragraph 50); and 
a processor (processor 210, paragraph 61) configured to: 
obtain a personalized bio-information guideline (confidence interval, Fig. 5C), based on a personalized physiological model (Figs. 5A-5B, paragraphs 68-70);
identify whether at least one value among the acquired original bio-information value data is an outlier, based on the obtained personalized bio-information guideline (“when a bio-information measurement at a specific point in time is out of the confidence interval shown in Fig. 5C…the corrector 213 may determine that the bio-information measurement is an outlier,” paragraph 76); and 
based on the at least one value among the acquired original bio-information value data being identified to be the outlier, obtain final bio-information value data by correcting the at least one value among the acquired original bio-information value data (various correction methods are disclosed, paragraphs 12, 71-78). 
(communicator 220 can also receive food intake information from food intake sensor 120, paragraph 58; the broadest reasonable interpretation of “model bio-information value data” is any related data that is used to determine the personalized physiological model), and wherein the processor (processor 210 includes a metabolic information extractor 212, paragraph 61) is further configured to obtain the personalized physiological model, based on the acquired model bio-information value data (“metabolic information extractor 212 may extract metabolic information based on the food intake information. In this case, the metabolic information may include a change amount of bio-information with respect to time,” paragraph 65; Fig. 5B shows a model of blood glucose level over time which is obtained using food intake information, paragraph 69; see also paragraphs 66-68, 111; the broadest reasonable interpretation given to “obtain a personalized physiological model” is any action that results in the selection or generation of a blood glucose change over time model). 
Regarding claim 6, Lee teaches the processor is further configured to: obtain an estimated bio-information value, based on the personalized physiological model (“Fig. 5B is an example of estimating a change amount over time of blood glucose level which is estimated using a physiological metabolic model,” paragraph 69; “estimate the bio-information using a bio-information estimation model provided in advance,” paragraph 127); and obtain the personalized bio-information guideline, based on the obtained estimated bio-information value (Fig. 5C; “the metabolic information extractor 212 may extract a confidence interval of the bio-information…by referring to a bio-information database established in advance…The bio-information database may include time-based bio-information measurements,” paragraph 70).
Regarding claim 7, Lee teaches the processor is further configured to obtain the personalized bio-information guideline as either one or both of a first range from a first value that is obtained by (a confidence interval is a range from minimum value CImin and maximum value CImax, paragraph 70; the predetermined value would be based on a confidence level and standard error of the bio-information, as given by known equations for a confidence interval), and a second range from a first predetermined percent of the obtained estimated bio-information value to a second predetermined percent of the obtained estimated bio-information value. 
Regarding claims 9 and 32, Lee teaches (paragraphs 77-78, Fig. 6B) the processor is further configured to: based on the at least one value among the acquired original bio-information value data being greater than a maximum value of the obtained personalized bio-information guideline at the time point, correct the at least one value among the acquired original bio-information value data to be the maximum value of the obtained personalized bio-information guideline at the time point (“when the outlier value is greater than the maximum value CImax of the confidence interval, the outlier value may be replaced with the maximum value CImax,” paragraph 77); and based on the at least one value among the acquired original bio-information value data being less than a minimum value of the obtained personalized bio-information guideline at the time point, correct the at least one value among the acquired original bio-information value data to be the minimum value of the obtained personalized bio-information guideline at the time point (“when the outlier value is less than the minimum value CImin of the confidence interval, the outlier value may be replaced with the minimum value CImin,” paragraph 77).
Regarding claim 10, Lee teaches the processor is further configured to obtain a reliability of the final bio-information value data, based on either one or both of whether the at least one value among the acquired original bio-information value data falls within the obtained personalized bio-information guideline (“the processor 810 may obtain a difference between the bio-information estimate and the corrected value at each point in time,” paragraph 110; the number of occurrences that the difference exceeds a threshold is an indicator of reliability) and a degree by which the at least one value among the acquired original bio-information value data deviates from the obtained personalized bio-information guideline (the bio-information estimate is the bio-information derived from the sensor data and the corrected value is the value of the point that has been corrected from an outlier to a value within the confidence interval; the difference between the two would be a measure of the deviation).
Regarding claim 11, Lee teaches the processor is further configured to obtain a reliability of the personalized bio-information correcting apparatus, based on a bio-information value correction history (“the processor 810 may obtain a difference between the bio-information estimate and the corrected value at each point in time,” paragraph 110; the number of occurrences that the difference exceeds a threshold is an indicator of reliability).
Regarding claim 13, Lee teaches the processor is further configured to, based on the obtained reliability of the personalized bio- information correcting apparatus being less than or equal to a predetermined threshold value, update the personalized physiological model (“when the number of occurrences that the difference exceeds a threshold meets a predetermined criterion, the processor 810 may determine to calibrate the bio-information estimation model,” paragraph 110). 
Regarding claims 15, 16, 22, and 28, Lee teaches a personalized bio-information correcting method (Fig. 7) of a personalized bio-information correcting apparatus (Figs. 1-3, 8), the personalized bio-information correcting method comprising: 
acquiring original bio-information value data of a user (step 710, paragraph 91; bio-information can include blood glucose, paragraph 14);
obtaining a personalized bio-information guideline (confidence interval, Fig. 5C, paragraphs 70, 76), based on a personalized physiological model (step 730; paragraphs 10, 68-70, 93; Figs. 5A-5B)
identifying whether at least one value among the acquired original bio-information value data is an outlier, based on the obtained personalized bio-information guideline (step 740; “when a bio-information measurement at a specific point in time is out of the confidence interval shown in Fig. 5C…the corrector 213 may determine that the bio-information measurement is an outlier,” paragraphs 76, 94); and 
based on the at least one value among the acquired original bio-information value data being identified to be the outlier, obtaining final bio-information value data by correcting the at least one value among the acquired original bio-information value data (step 740; various correction methods are disclosed, paragraphs 12, 71-78, 94). 
Regarding claim 17, Lee teaches acquiring model bio-information value data for obtaining the personalized physiological model; and obtaining the personalized physiological model, based on the acquired model bio- information value data (“metabolic information extractor 212 may extract metabolic information based on the food intake information,” paragraph 65; Fig. 5B shows a model of blood glucose level over time which is obtained using food intake information, paragraph 69; see also paragraphs 66-68, 111; the broadest reasonable interpretation of “model bio-information value data” is any related data that determines the personalized physiological model; the broadest reasonable interpretation given to “obtain a personalized physiological model” is any action that results in the selection or generation of a blood glucose change over time model). 
Regarding claim 20, Lee teaches obtaining an estimated bio-information value, based on the personalized physiological model (Fig. 5B, paragraph 69; “estimate the bio-information using a bio-information estimation model provided in advance,” paragraph 127), wherein the obtaining of the (“the metabolic information extractor 212 may extract a confidence interval of the bio-information…by referring to a bio-information database established in advance…The bio-information database may include time-based bio-information measurements,” paragraph 70). 
Regarding claim 21, Lee teaches obtaining the personalized bio-information guideline as either one or both of a first range from a first value that is obtained by subtracting a predetermined value from the obtained estimated bio-information value to a second value that is obtained by adding the predetermined value to the obtained estimated bio- information value (a confidence interval is a range from minimum value CImin and maximum value CImax, paragraph 70; the predetermined value would be based on a confidence level and standard error of the bio-information, as given by known equations for a confidence interval), and a second range from a first predetermined percent of the obtained estimated bio-information value to a second predetermined percent of the obtained estimated bio-information value. 
Regarding claim 23, Lee teaches (paragraphs 77-78, Fig. 6B) the obtaining of the final bio-information value data comprises: based on the at least one value among the acquired original bio-information value data being greater than a maximum value of the obtained personalized bio-information guideline at the time point, correcting the at least one value among the acquired original bio-information value data to be the maximum value of the obtained personalized bio-information guideline at the time point (“when the outlier value is greater than the maximum value CImax of the confidence interval, the outlier value may be replaced with the maximum value CImax,” paragraph 77); and based on the at least one value among the acquired original bio-information value data being less than a minimum value of the obtained personalized bio-information guideline at the time point, correcting the at least one value among the acquired original bio-information value data to be the (“when the outlier value is less than the minimum value CImin of the confidence interval, the outlier value may be replaced with the minimum value CImin,” paragraph 77). 
Regarding claim 24, Lee teaches obtaining a reliability of the final bio-information value data, based on either one or both of whether the at least one value among the acquired original bio-information value data falls within the obtained personalized bio-information guideline (“the processor 810 may obtain a difference between the bio-information estimate and the corrected value at each point in time,” paragraph 110; the number of occurrences that the difference exceeds a threshold is an indicator of reliability) and a degree by which the at least one value among the acquired original bio-information value data deviates from the obtained personalized bio-information guideline (the bio-information estimate is the bio-information derived from the sensor data and the corrected value is the value of the point that has been corrected from an outlier to a value within the confidence interval; the difference between the two would be a measure of the deviation). 
Regarding claim 25, Lee teaches obtaining reliability of the personalized bio-information correcting apparatus, based on a bio-information value correction history (“the processor 810 may obtain a difference between the bio-information estimate and the corrected value at each point in time,” paragraph 110; the number of occurrences that the difference exceeds a threshold is an indicator of reliability). 
Regarding claim 27, Lee teaches when the obtained reliability of the personalized bio-information correcting apparatus is less than or equal to a predetermined threshold value, updating the personalized physiological model (“when the number of occurrences that the difference exceeds a threshold meets a predetermined criterion, the processor 810 may determine to calibrate the bio-information estimation model,” paragraph 110).
(Figs. 1-3) comprising: 
a bio-sensor (food intake sensor 120 may be mounted in bio-information sensor 110) configured to measure first bio-information value data of a user (paragraph 51); and 
a processor (processor 210, food intake information acquirer 211, metabolic information extractor 212, and corrector 213, paragraph 61) configured to: 
obtain a personalized physiological model, based on the measured first bio- information value data (“metabolic information extractor 212 may extract metabolic information based on the food intake information. In this case, the metabolic information may include a change amount of bio-information with respect to time,” paragraph 65; Fig. 5B shows a model of blood glucose level over time which is obtained using food intake information, paragraph 69; see also paragraphs 66-68, 111); and 
obtain a personalized bio-information guideline as a range from first values that are obtained by subtracting a predetermined value from each value of the obtained personalized physiological model to second values that are obtained by adding the predetermined value to each value of the obtained personalized physiological model (a confidence interval is a range from minimum value CImin and maximum value CImax, paragraph 70; the predetermined value would be based on a confidence level and standard error of the bio-information, as given by known equations for a confidence interval), 
wherein the bio-sensor is further configured to measure second bio-information value data (bio-information measurement, paragraph 50) 
identify whether at least one value among the measured second bio-information value data is outside the obtained personalized bio-information guideline (“when a bio-information measurement at a specific point in time is out of the confidence interval shown in Fig. 5C…the corrector 213 may determine that the bio-information measurement is an outlier,” paragraph 76); and 
based on the at least one value among the measured second bio-information value data being identified to be outside the obtained personalized bio-information guideline, correct the at least one value among the measured second bio-information value data (various correction methods are disclosed, paragraphs 12, 71-78). 
Regarding claim 34, Lee teaches (paragraphs 77-78, Fig. 6B) the processor is further configured to: based on the at least one value among the measured second bio-information value data being greater than a maximum value of the obtained personalized bio-information guideline at a time point of measuring the at least one value among the measured second bio-information value data, correct the at least one value among the measured second bio-information value data to be the maximum value of the obtained personalized bio-information guideline at the time point (“when the outlier value is greater than the maximum value CImax of the confidence interval, the outlier value may be replaced with the maximum value CImax,” paragraph 77); and based on the at least one value among the measured second bio-information value data being less than a minimum value of the obtained personalized bio-information guideline at the time point, correct the at least one value among the measured second bio-information value data to be the minimum value of the obtained personalized bio-information guideline at the time point (“when the outlier value is less than the minimum value CImin of the confidence interval, the outlier value may be replaced with the minimum value CImin,” paragraph 77). 

s 1-3, 6, 8, 10-11, 14-17, 20, 22, 24-25, and 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. US 2003/0060692, cited by Applicant on the IDS dated October 6, 2020, hereinafter Ruchti. 
Regarding claims 1-2, 8, 14-16, 22 and 28-30, Ruchti teaches a personalized bio-information correcting method and apparatus (Fig. 4; the apparatus measures glucose, Abstract) comprising: 
a communication interface (the data connection between the sensors 406 and the analyzer system 408, Fig. 4) configured to acquire original bio-information value data of a user (“the collected near-infrared radiation is converted to a voltage and sampled through an analog to digital converter 407 for analysis on a microprocessor-based system 408,” paragraph 82); and 
a processor (microprocessor-based system 408, Fig. 4) configured to: 
obtain a personalized bio-information guideline (three times the standard deviation of the expected residual (of the calibration set), paragraphs 237-239; “guideline” is interpreted as encompassing a threshold), based on a personalized physiological model (calibration model 506 is a mathematical model generated from the calibration set, so expected residuals of the calibration set would also be based on the personalized model, Fig. 5, paragraph 125-126);
identify whether at least one value among the acquired original bio-information value data is an outlier, based on the obtained personalized bio-information guideline (“the detection of spectral outliers is performed through a principal components analysis and an analysis of the residuals,” paragraph 237; “an error condition occurs if the result is greater than three times the standard deviation of the expected residual (of the calibration set),” paragraph 239; claim 104)
based on the at least one value among the acquired original bio-information value data being identified to be the outlier, obtain final bio-information value data by correcting the at least one value among the acquired original bio-information value data (“a database is used to provide corrective instructions,” paragraph 43; claim 46 and paragraph 133 disclose corrective actions can include changing the calibration model, recalibrating the patient, or sample rejection, and each of these results in correction of the outlier by removal or replacement by new data when recalibrated). 
Regarding claims 3 and 17, Ruchti teaches the communication interface is further configured to acquire model bio-information value data for obtaining the personalized physiological model, and wherein the processor is further configured to obtain the personalized physiological model, based on the acquired model bio-information value data (“the model is determined from a calibration set of exemplary paired data points each consisting of a pre-processed tissue measurement (x) and an associated reference analyte value (y) determined from an analysis of a blood or interstitial fluid sample,” paragraphs 125-127). 
Regarding claims 6 and 20, Ruchti teaches obtaining an estimated bio-information value, based on the personalized physiological model (the calibration model can be used to estimate a glucose measurement associated with the spectral measurement, paragraphs 127-128), wherein the obtaining of the personalized bio-information guideline comprises obtaining the personalized bio-information guideline, based on the obtained estimated bio- information value (three times the standard deviation of the expected residual (a measure of error between the calibration set and the model) would be calculated using the values obtained from the calibration model). 
Regarding claims 10 and 24, Ruchti teaches the processor is further configured to obtain a reliability of the final bio-information value data, based on either one or both of whether the at least (“the upper-level uses the calibration database to assess the acceptability of the data for glucose measurement,” paragraph 41; “in each error test…a measure of acceptability f is developed,” paragraph 136; fh,1 is the residual which is a measure of acceptability) and a degree by which the at least one value among the acquired original bio-information value data deviates from the obtained personalized bio-information guideline.
Regarding claims 11 and 25, Ruchti teaches the processor is further configured to obtain a reliability of the personalized bio-information correcting apparatus, based on a bio-information value correction history (“the upper-level uses the calibration database to assess the acceptability of the data for glucose measurement,” paragraph 41; “in each error test…a measure of acceptability f is developed,” paragraph 136; fh,1 is the residual which is a measure of acceptability).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1 and 15 above, and further in view of U.S. Patent Application Publication No. US 2004/0133086, hereinafter Ciurczak. In contrast to the rejections of claims 3 and 17 above, which relied on interpreting “model bio-information value data” to encompass any data related to selecting a particular model and interpreting “obtaining a personalized physiological model” to encompass model selection, Examiner recognizes that Applicant may consider that the claims are directed specifically to .
Lee teaches a bio-information correcting apparatus that corrects measured bio-information using a personalized physiological model (paragraph 15). Lee also teaches a method for selecting a model of glucose change over time (“metabolic information extractor 212 may extract metabolic information based on the food intake information. In this case, the metabolic information may include a change amount of bio-information with respect to time,” paragraph 65; Fig. 5B shows a model of blood glucose level over time which is obtained using food intake information, paragraph 69; see also paragraphs 66-68), however this method merely maps food intake information to glucose change over time data and does not show how the personalized model may be generated from the model bio-information data. Lee further teaches personalizing the model shown in Fig. 5A (“the physiological metabolic model may be personalized by modeling various factors of individual users,” paragraph 68) and a calibration method using blood glucose data to obtain a physiological personalized model (“the processor 810 may receive a bio-information measurement from an external device, for example a non-invasive bio-information measurement apparatus and calibrate the bio-information estimation model,” paragraph 111), but these still do not teach the communicator receiving model bio-information data or an amount of data or collection time necessary for obtaining the model. 
Ciurczak teaches analogous art for non-invasively measuring a blood constituent and generating a model. Although Ciurczak does not teach glucose as an exemplary constituent (paragraph 98), Ciurczak does identify deficiencies in prior art non-invasive blood glucose measuring devices and seeks to overcome such deficiencies (paragraphs 13-23). Ciurczak further teaches deriving a dynamic modeling equation by “scanning the subject with a noninvasive spectroscopic blood constituent monitor (paragraphs 26-27). The modeling equation can be generated after 4-6 week collection period, for example (paragraph 127).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lee’s invention such that the communicator can also receive model bio-information value data in the form of non-invasive and invasive blood glucose data and process the data to generate a personalized model based on the model bio-information data. One would be motivated to do so because Lee does not explicitly teach how to generate the personalized physiological model, only that it can be done, so one would look for known methods to generating a personalized non-invasive blood constituent model. Ciurczak teaches one such method and that sufficient data is necessary for a “robust and accurate model” (paragraph 26), which would further motivate one to obtain a sufficient amount of data for generating the model in order to improve Lee’s model accuracy in the same way. Since Lee already teaches that the bio-sensor 110 can comprise spectrometers (paragraph 50) and that the measured bio-information can be compared to actual blood glucose measurements (Fig. 6B), such a modification should be predictable.
Regarding claim 3, Lee in view of Ciurczak teaches the communication interface is further configured to acquire model bio-information value data for obtaining the personalized physiological model (“a dynamic model is accomplished by scanning the subject with a noninvasive spectroscopic blood constituent monitor…,” Ciurczak paragraph 26), and wherein the processor is further configured to obtain the personalized physiological model, based on the acquired model bio-information value data (“…and then using an invasive technique (e.g., venipuncture or a fingerstick) to obtain a constituent value to associate with the spectral data,” Ciurczak paragraph 26).
(the blood constituent of interest is blood glucose, Lee paragraph 14, 50), and wherein the processor is further configured to: identify whether the blood glucose data is sufficient to obtain the personalized physiological model (“obtain a sufficient number of spectral data scans and associated constituent values to develop a robust and accurate modeling equation for the individual patient,” Ciurczak paragraph 27); and based on the blood glucose data being identified to be sufficient to obtain the personalized physiological model, obtain the personalized physiological model, based on the blood glucose data (“measurements are conducted…over a predetermined period of time…use in the calibration of an appropriate algorithm (modeling equation) once sufficient data is received,” Ciurczak paragraph 127; “take a sufficient number of invasive and noninvasive measurements to obtain a completely new modeling equation,” Ciurczak paragraph 157).
Regarding claim 17, Lee in view of Ciurczak teaches acquiring model bio-information value data for obtaining the personalized physiological model (“a dynamic model is accomplished by scanning the subject with a noninvasive spectroscopic blood constituent monitor…,” Ciurczak paragraph 26); and obtaining the personalized physiological model, based on the acquired model bio- information value data (“…and then using an invasive technique (e.g., venipuncture or a fingerstick) to obtain a constituent value to associate with the spectral data,” Ciurczak paragraph 26).
Regarding claims 18 and 19, Lee in view of Ciurczak teaches the model bio-information value data is blood glucose data (the blood constituent of interest is blood glucose, Lee paragraph 14, 50), wherein the personalized bio-information correcting method further comprises identifying whether the blood glucose data is sufficient to obtain the personalized physiological model (“obtain a sufficient number of spectral data scans and associated constituent values to develop a robust and accurate modeling equation for the individual patient,” Ciurczak paragraph 27), and wherein the obtaining of the personalized physiological model comprises, based on the blood glucose data being identified to be (“measurements are conducted…over a predetermined period of time…use in the calibration of an appropriate algorithm (modeling equation) once sufficient data is received,” Ciurczak paragraph 127; “take a sufficient number of invasive and noninvasive measurements to obtain a completely new modeling equation,” Ciurczak paragraph 157).

Claims 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 11 and 25 above, and further in view of U.S. Patent Application Publication No. US 2007/0032706, hereinafter Kamath. 
Lee teaches a bio-information correcting apparatus that corrects measured bio-information using a personalized physiological model (paragraph 15) and that a measure of reliability can be determined from the bio-information correction data (“the processor 810 may obtain a difference between the bio-information estimate and the corrected value at each point in time,” paragraph 110; the number of occurrences that the difference exceeds a threshold is an indicator of reliability). While Lee indicates that calibration may be needed as a number of times of correcting the acquired original bio-information value data increase, Lee does not explicitly teach that the processor is configured to determine that a reliability value is low in such cases. Kamath teaches analogous art comprising a glucose sensor and handling signal artifacts from the glucose sensor data (Abstract). Kamath specifically teaches that the processor of the device can compare time corresponding reference data and sensor data to detect outliers, and a reliability value of the sensor data is determined based on the detected outliers (paragraph 476).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Lee such that the processor not only tracks the number of times the bio-information is corrected, but also determines that the reliability of the system is low as the number of .

Claims 4-5 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ruchti, as applied to claims 3 and 17 above, and further in view of Ciurczak.
Ruchti teaches a method of determining a personalized model based on model bio-information data (“the model is determined from a calibration set of exemplary paired data points each consisting of a pre-processed tissue measurement (x) and an associated reference analyte value (y) determined from an analysis of a blood or interstitial fluid sample,” paragraphs 125-127). However, Ruchti does not explicitly teach a minimum amount of data or a measurement time necessary for obtaining the model. 
Ciurczak teaches analogous art for non-invasively measuring a blood constituent and generating a model. Although Ciurczak does not teach glucose as an exemplary constituent (paragraph 98), Ciurczak does identify deficiencies in prior art non-invasive blood glucose measuring devices and seeks to overcome such deficiencies (paragraphs 13-23). Ciurczak further teaches deriving a dynamic modeling equation by “scanning the subject with a noninvasive spectroscopic blood constituent monitor and then using an invasive technique (e.g., venipuncture or a fingerstick) to obtain a constituent value to associate with the spectral data and that “this procedure must be repeated a number of times in order to obtain a sufficient number of spectral data scans and associated constituent values to develop a robust and accurate modeling equation for the individual patient” (paragraphs 26-27). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ruchti’s invention by configuring the system to receive a sufficient amount of glucose or collect data for a sufficient time period in order to obtain the calibration model. Because .

Claims 7, 21, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ruchti, as applied to claims 6 and 20 above, and further in view of Cohen (WO 02/00112).
Ruchti teaches a non-invasive glucose measurement system that determines outliers based on a comparison of residuals of acquired spectral data to the expected residual of the calibration set (paragraphs 237-239). Cohen teaches analogous art based on determining outliers within glucose measurements. Specifically, Cohen teaches that current glucose readings can be compared to the mean, standard deviations, and percentile of glucose readings measured over a previous time period to see if the current reading falls into a likely range of glucose values, and if the current reading is outside two standard deviations (a 95% confidence interval) of the mean value, then the current reading is determined to be an artifact (pg. 13, lines 6-20). Cohen further teaches that the mean and standard deviation can be updated continuously or less frequently (pg. 14, lines 1-9).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Ruchti by using a confidence interval of the calibration model to determine outliers within a pre-processed acquired spectrum x, as taught by Cohen. One would be motivated to do so because this method of determining outliers was known within the art of analyte sensing and signal processing, and a one could have substituted one threshold for another to determine outliers. The results of such a substitution would be predictable because Ruchti already teaches using a measure of deviation of the calibration model (the standard deviation of the residual) to establish a threshold to determine outliers, and using a different measure of deviation (confidence interval of the model) to 
Regarding claim 33, Ruchti in view of Cohen teaches a personalized bio-information correcting apparatus (Fig. 4; Abstract) comprising: 
a bio-sensor (sensors 406) configured to measure first bio-information value data of a user (“the invention involves a noninvasive near-infrared glucose meter…the meter is a near infrared spectrometer that makes a near-infrared based measurement of the patient’s skin tissue,” paragraph 40); and 
a processor (microprocessor-based system 408, Fig. 4) configured to: 
obtain a personalized physiological model, based on the measured first bio- information value data (“the model is determined from a calibration set of exemplary paired data points each consisting of a pre-processed tissue measurement (x) and an associated reference analyte value (y) determined from an analysis of a blood or interstitial fluid sample,” paragraphs 125-127); and 
obtain a personalized bio-information guideline as a range from first values that are obtained by subtracting a predetermined value from each value of the obtained personalized physiological model to second values that are obtained by adding the predetermined value to each value of the obtained personalized physiological model (Ruchti in view of Cohen teaches that the guideline can be a confidence interval which is a range centered on the estimated values from calibration model 506)
wherein the bio-sensor is further configured to measure second bio-information value data (spectral measurement a, paragraph 127) of the user; and wherein the processor (microprocessor-based system 408, Fig. 4) is further configured to: 
identify whether at least one value among the measured second bio-information value data is outside the obtained personalized bio-information guideline (Cohen teaches outliers are determined based on whether they are outside of a confidence interval of reference data (pg. 13, lines 6-20); in the combined system of Ruchti and Coen, see above statements, the confidence interval of the calibration model 506 is used as a guideline); and 
based on the at least one value among the measured second bio-information value data being identified to be outside the obtained personalized bio-information guideline, correct the at least one value among the measured second bio-information value data (various correction methods are disclosed, paragraphs 12, 71-78). 

Claims 9, 23, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ruchti as applied to claims 8, 22 and 31 above, and further in view Cohen and Rodriguez-Llorente (US 9,149,232).
As stated before, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Ruchti by using a confidence interval of the calibration model to determine outliers within a pre-processed acquired spectrum x, as taught by Cohen (pg. 13, lines 6-20). One would be motivated to do so because this method of determining outliers was known within the art 
However, Ruchti in view of Cohen still does not teach correcting the values of the outliers to a value within or at the boundary of the confidence interval. Rodriguez-LLorente teaches analogous related to processing a physiological signal. Specifically, Rodriguez-Llorente teaches a method (Fig. 54) comprising filtering out parts of the physiological signal where temporal changes greater than a threshold have occurred. In this case, temporal outliers (i.e., large deviations in signal) are removed by determining a regression line of a sorted differential signal, determining a threshold from the regression line, and correcting the most extreme values of the differential signal that are outside the threshold (See Figs. 54-55 and associated descriptions in col. 81-col. 83). Rodriguez-Llorente teaches that thresholds 5514 and 5515 are determined around a regression line and values outside of the thresholds are instead set to equal to the threshold values (co. 83, lines 19-21; compare panels 5510 and 5520 in Fig. 55).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Ruchti in view of Cohen such that outliers are set to maximum or minimum thresholds of an interval around a regression line, as taught by Rodrigeuz-Llorente. One would be motivated to do so because such a method was known within the art for treating outliers, and this method could be used alternatively to discarding the outlier values as taught by Ruchti and Cohen (Ruchti paragraph 133). Ruchti in view of Cohen teaches a system where values outside of a range .

Claims 12-13 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ruchti as applied to claims 11 and 25 above, and further in view Kamath.
In regards to claims 12 and 26, Ruchti teaches a bio-information correcting apparatus that corrects measured bio-information using a personalized physiological model (calibration model 506) and that a measure of reliability can be determined from the bio-information correction data (“in each error test…a measure of acceptability f is developed,” paragraph 136; fh,1 is the residual which is a measure of acceptability). While Ruchti indicates that calibration may be needed based on the outlier detection (paragraph 133 discloses corrective actions for error conditions can include changing the calibration model or recalibrating the patient), Ruchti does not explicitly teach that the processor is configured to determine that a reliability value is low in such cases. Kamath teaches analogous art comprising a glucose sensor and handling signal artifacts from the glucose sensor data (Abstract). Kamath specifically teaches that the processor of the device can compare time corresponding reference data and sensor data to detect outliers, and a reliability value of the sensor data is determined based on the detected outliers (paragraph 476; “if a certain level of signal artifacts is not detected in the data signal, then the sensor data is determined to be reliable,” paragraph 266). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Ruchti such that the processor not only determines reliability from the residual comparison with the calibration set, but also determines that the reliability of the system is low 
In regards to claims 13 and 27, while Ruchti indicates that a measure of reliability can be determined from the bio-information correction data (“in each error test…a measure of acceptability f is developed,” paragraph 136; fh,1 is the residual which is a measure of acceptability) and that calibration may be needed based on the outlier detection (paragraph 133 discloses corrective actions for error conditions can include changing the calibration model or recalibrating the patient), Ruchti does not explicitly teach to update the model when the reliability value is at a threshold. Kamath teaches that a system can be recalibrated over time as changes between the sensor data and reference data occur (paragraphs 127, 426). Furthermore, Kamath teaches there is a lack of reliability in the reference data when a certain level of signal artifacts is detected, and a signal artifact event can indicate a change between sensor data and reference data (“a disagreement between time corresponding reference data and sensor data can be analyzed,” paragraph 476).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Ruchti such that a calibration model is updated when the measure of reliability (the residual f) meets a threshold. One would be motivated to do so because Kamath teaches that at a certain level of outlier detection, the reliability of the reference data is questionable (paragraphs 265-266, 476) and that recalibration, which would fix discrepancies between sensor data and reference data, can be done when there are frequent differences between sensor data and reference data. Thus, by recalibrating the calibration model when the residual f meets a threshold .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1, 8, 15, 22, 29, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 14 of U.S. Patent No. 11,058,358. Although the claims at issue are not identical, they are not patentably distinct from each other as will be shown. Instant claim 1 and patent claim 6 has been reproduced side-by-side below with significant differences underlined.
Patent Claims
Instant Claims
(Claim 1) An apparatus for providing corrected bio-information by using a bio-information sensor, the apparatus comprising: 

a communicator configured to receive bio-information from the bio-information sensor; 

a processor configured to extract metabolic information based on food intake information of a user and correct the received bio-information based on the extracted metabolic information; and an outputter configured to provide a result of correcting the bio-information, wherein the processor is further configured to 
determine, by using the metabolic information, a measurement of the received bio-information which is out of a confidence interval of the bio-information as an outlier value, and 

correct the determined outlier value to a value within the confidence interval.





(Claim 5) The apparatus of claim 1, wherein the metabolic information comprises at least one from among a change amount of the bio-information over time, the confidence interval of the bio-information, and a probability of the change amount being in a certain variation range.

(Claim 6) The apparatus of claim 5, wherein the processor is further configured to extract the metabolic information by using at least one from among a physiological metabolic model and a bio-information database.



a communication interface configured to acquire original bio-information value data of a user; and 

a processor configured to: obtain a personalized bio-information guideline, based on a personalized physiological model;




identify whether at least one value among the acquired original bio-information value data is an outlier, based on the obtained personalized bio-information guideline; and 

based on the at least one value among the acquired original bio-information value data being identified to be the outlier, obtain final bio-information value data by correcting the at least one value among the acquired original bio-information value data.



	Regarding instant claim 1, the limitation of “obtain a personalized bio-information guideline, based on a personalized physiological model” is not explicitly stated in the patent claims. 
However, patent claim 1 does recite that the processor is configured to determine an outlier that is “out of a confidence interval of the bio-information” by using the metabolic information. Patent claims 5 and 6 further clarify that metabolic information comprises the confidence interval of the bio-information and is extracted by using a physiological metabolic model and a bio-information database. The broadest reasonable interpretation of “personalized bio-information guideline” is a threshold or parameter determined from a physiological model that can be used to determine outliers. Thus, a confidence interval, which is a range that can be calculated using well-known equations within the art, is In re Goodman, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
Instant claim 8 is anticipated by the limitation “determine, by using the metabolic information, a measurement of the received bio-information which is out of a confidence interval of the bio-information as an outlier value” recited in patent claim 1. Instant claims 29 and 31 are similarly rejected, and instant method claims 15 and 22 are similarly rejected by the patent method claim 14.
Although there are additional limitations that are recited in the patent claims and not in the instant claims, the more specific patent claims still anticipate the instant claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Garcia et al. (US 2014/0188402) discloses a method for detecting outliers in an analyte sensor signal that are outside a confidence interval for a calibration set or a model generated based on the calibration set (paragraph 201).
Hadad et al. (US 2019/0290172) discloses method and systems for determining effects of individual foods on glucose levels of a user (Abstract). The system includes generating a personalized model of food intake and change in glucose levels (paragraph 269).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        




/ALICE LING ZOU/Examiner, Art Unit 3791